Citation Nr: 0000952	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  98-11 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for chronic 
lumbosacral strain, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to an 
increased evaluation for a low back condition.

In a September 1999 rating decision, the RO denied an 
increased rating for the veteran's service-connected fracture 
of the right pubic ramus and sacrum, and denied entitlement 
to a total rating based on individual unemployability due to 
service-connected disabilities.  To the Board's knowledge, 
the veteran has not filed a Notice of Disagreement regarding 
this decision.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.200, 20.201, 20.302 (1999).  Thus, these issues are not 
presently before the Board on appeal. 


REMAND

The veteran is seeking an increased rating for his service-
connected lumbosacral strain.  He contends that he 
experiences pain in his low back and left buttock, which 
radiates into his lower extremities.  He also contends that 
his lumbosacral strain is of such severity that he is unable 
to retain employment.

As an initial matter, the Board concludes that the veteran's 
claim is well grounded within the meaning of the statutes and 
judicial construction.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  When a veteran claims that he has suffered an 
increase in disability, or that the symptoms of his 
disability are more severe than is contemplated by the 
currently assigned rating, that claim is generally considered 
well grounded.  Bruce v. West, 11 Vet. App. 405, 409 (1998); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  
Having found the veteran's claim to be well grounded, VA has 
a duty to assist the veteran in developing the facts 
pertinent to his claims.  38 U.S.C.A. § 5107.  In accordance 
with this duty, and for the reasons and bases set forth 
below, the Board believes that additional evidentiary 
development is necessary before the veteran's claim can be 
properly addressed.

The Board notes that the veteran was discharged from service 
in 1969 after he was found to be unfit to perform his duties 
by reason of physical disability.  His service medical 
records reveal that he was diagnosed with spondylolisthesis, 
congenital, anterior, body of L5-S1, and with lumbosacral 
strain, chronic, mild, secondary to his spondylolisthesis.   
A Medical Board determined that the veteran experienced 
persistent mechanical low back pain, which was felt to be the 
result of spondylolysis with spondylolisthesis.   Following 
the veteran's discharge from service, he was granted service 
connection for chronic lumbosacral strain.  In a rating 
decision dated in August 1970, he was also denied service 
connection for spondylolysis on the basis that it was a 
constitutional or developmental condition, and not a 
disability under the law.  See 38 C.F.R. § 3.303(c) (1999).

A review of the record reveals that in July 1994, the veteran 
was treated by Dr. A.M., a private physician, after he 
reported an abrupt onset of severe low back pain at his job.  
The veteran reported that the pain radiated into his left hip 
and left calf.  Dr. A.M. diagnosed the veteran with 
lumbosacral strain, degeneration of the lower vertebrae with 
spondylolisthesis of L5-S1, and degenerative joint disease 
with probable sciatica on the left.  The Board notes that in 
a subsequent VA orthopedic examination conducted in September 
1994, a VA examiner found that the veteran's nerve roots were 
"probably okay", but indicated that a neurological 
consultation should be provided if a definite lumbar nerve 
root status was needed.  To the Board's knowledge, no 
neurological consultation was ever provided.

Thereafter, in March 1996, the veteran was again treated by 
Dr. A.M. after he reported that he had lurched forward while 
he was working and felt a sudden pain in his lower back.  Dr. 
A.M. diagnosed the veteran with lumbar strain with sciatic 
nerve involvement, and referred the veteran to Dr. W.C., a 
private neurologist, for further evaluation of possible left 
sciatica.  During his examination by Dr. W.C., the veteran 
reported that he had experienced chronic, aching back pain 
across the middle of his low back since service.  He also 
reported that over the last several months, he had also 
experienced a radicular pain from his low back down the 
posterior aspect of his left leg into his left calf.  Dr. 
W.C. concluded that the veteran had possible left lumbosacral 
radiculopathy and recommended that a VA physician obtain 
magnetic resonance imaging (MRI) of the veteran's back to 
rule out the possibility of significant nerve root 
impingement.  

The Board notes that although the veteran has since been 
provided with several VA orthopedic examinations, no MRI has 
ever been performed on the veteran's back to assess the 
possibility of nerve root impingement.  In light of medical 
evidence discussed above, the Board believes that such a test 
should be provided before the veteran's claim can be properly 
adjudicated.

Furthermore, the Board notes that the veteran has been 
diagnosed with several back disabilities in addition to his 
service-connected lumbosacral strain, including 
spondylolysis, spondylolisthesis and degenerative arthritis.  
Although several medical practitioners have discussed the 
etiology of the veteran's reported symptoms, the evidence 
appears to be somewhat contradictory as to whether all of his 
current symptoms are attributable to his service-connected 
lumbosacral strain.  Thus, the Board feels that another 
thorough VA examination is necessary in order clarify the 
symptomatology and level of impairment that is attributable 
to the veteran's service-connected lumbosacral strain, as 
opposed to those that are attributable to his non service-
connected disabilities.


Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA or non-VA 
medical care providers who have treated 
him for his service-connected lumbosacral 
strain since October 1997.  After 
securing any necessary releases, the RO 
should obtain copies of all treatment 
records referred to by the veteran which 
have not been previously obtained.  These 
records should then be associated with 
the claims file.

2.  The veteran should be afforded 
another VA physical examination by an 
appropriate specialist who has not 
previously examined the veteran in order 
to determine the present severity of his 
service-connected lumbosacral strain.  
The veteran's claims folder and a copy of 
this remand must be made available to the 
physician for review in conjunction with 
the examination.  The physician should 
conduct an examination of the veteran's 
low back and provide a diagnosis of any 
pathology found.  All indicated tests are 
to be performed, which must include MRI 
and radiographic studies.  To the extent 
possible, the physician should offer an 
opinion as to symptomatology and level of 
impairment attributable to his service-
connected lumbosacral strain, as opposed 
to symptomatology and impairment 
attributable to any non service-connected 
low back disabilities.  If the physician 
is for any reason unable to do so, this 
should be noted and explained in the 
report.  The physician should 
specifically comment on the presence of 
any nerve root impingement in the low 
back.  If found, the physician should 
provide an opinion as to whether such 
nerve impingement is related to the 
veteran's service-connected lumbosacral 
strain.  

3.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim of entitlement to an 
increased rating for lumbosacral strain, 
to include the issue of whether an 
extraschedular evaluation is warranted.  
Additional evidentiary development may be 
undertaken, if deemed to be appropriate 
by the RO.  If any benefit sought on 
appeal remains denied, the veteran and 
his attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.

The veteran need take no action unless otherwise notified.  
While the case is in remand status, the veteran may furnish 
additional evidence and argument to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  





CONTINUED ON NEXT PAGE

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

  Spondylolisthesis is defined as "forward displacement of one vertebra over another, usually of the fifth 
lumbar over the body of the sacrum, or of the fourth lumbar over the fifth, usually due to a developmental 
defect in the pars interarticularis." .  See generally Smith (Brady) v. Derwinski, 1 Vet. App. 235, 236 (1992) 
(citing DORLANDS ILLUSTRATED MEDICAL DICTIONARY 1567 (27th ed. 1988)).
  Spondylolysis is not the same disorder as spondylolisthesis.  Spondylolysis a "dissolution of the vertebrae; 
a condition marked by platyspondylis, aplasisa of the vertebral arch, and separation of the pars 
interarticularis."  Platyspondylis, it stated, is a "congenital [present at birth] flattening of the vertebral 
bodies," and aplasia, it stated, is a "lack of development of an organ or tissue, or of the cellular products from 
an organ or tissue."  See generally Smith (Brady), 1 Vet. App. at 236 (citing DORLAND'S at 1567). 


